FILE COPY




                                COURT OF APPEALS
                                  SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                 CLERK
 TERRIE LIVINGSTON                TIM CURRY CRIMINAL JUSTICE CENTER             DEBRA SPISAK
                                       401 W. BELKNAP, SUITE 9000
JUSTICES                             FORT WORTH, TEXAS 76196-0211             CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                            LISA M. WEST
  ANNE GARDNER                             TEL: (817) 884-1900
  SUE WALKER                                                                  GENERAL COUNSEL
  BILL MEIER                              FAX: (817) 884-1932                  CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                        www.txcourts.gov/2ndcoa



                                       June 11, 2015

    Lisa Mullen                                      Debra A. Windsor
    3149 Lackland Rd., Ste. 102                      Assistant District Attorney
    Fort Worth, TX 76116                             401 W. Belknap St.
    * DELIVERED VIA E-MAIL *                         Fort Worth, TX 76196-0201
                                                     * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-15-00087-CR, 02-15-00088-CR
                 Trial Court Case Number: 1384447D, 1384449D

    Style:       Desmond Lamar Davis
                 v.
                 The State of Texas

          The reporter’s record has been filed under the date of Wednesday, June
    10, 2015, in the above referenced causes.

          The appellant’s brief is due Friday, July 10, 2015. See Tex. R. App. P.
    38.6. You will be notified when the case is set for submission.

           A party desiring oral argument must note that request on the outside cover
    of the party's brief. See Tex. R. App. P. 39.7. If no oral argument is requested
    by either party, the case may be submitted on the briefs.

          PLEASE BE ADVISED THAT THIS COURT HAS ADOPTED THE
    STANDARDS FOR APPELLATE CONDUCT, WHICH WERE ADOPTED AND
    PROMULGATED BY THE SUPREME COURT OF TEXAS AND THE TEXAS
    COURT OF CRIMINAL APPEALS ON FEBRUARY 1, 1999 BY
    MISCELLANEOUS DOCKET ORDER NO. 99-9012. Copies of the standards
    are available from this office and appear on the court's website at
    www.txcourts.gov/2ndcoa. Parties appearing before this court are expected
    to adhere to these standards and non-compliance will be addressed by the
    court accordingly.
                                           FILE COPY

02-15-00087-CR
June 11, 2015
Page 2


                 Respectfully yours,

                 DEBRA SPISAK, CLERK


                 By: Karen Brown, Deputy Clerk